 



Exhibit 10.1

SETTLEMENT AGREEMENT
AND
COMPLETE AND PERMANENT RELEASE
     THIS SETTLEMENT AGREEMENT AND COMPLETE AND PERMANENT RELEASE (the
“Agreement”) is entered into between Vincent J. Lombardo (for himself and his
agents, representatives, assigns, heirs, personal representatives, and any
person claiming by or through him or them) (collectively “Lombardo”), and Ablest
Inc. (and its subsidiaries, successors, agents, representatives, and assigns),
(collectively “Ablest”) (hereinafter collectively, “the Parties”).
     WHEREAS, Lombardo was formerly employed by Ablest, and has tendered his
resignation, effective September 30, 2005; and
     WHEREAS, Lombardo and Ablest desire to settle and resolve all matters
between them, including but not limited to all issues and matters arising
during, after, and out of Lombardo’s employment with Ablest;
     NOW, THEREFORE, in consideration of the foregoing and of the terms,
conditions and agreements hereinafter set forth, Lombardo and Ablest agree as
follows:

1.   Recitals.       The above recitals are true and accurate and incorporated
into this Agreement.   2.   Compensation to Lombardo.       In exchange for
Lombardo executing this Agreement, delivering a fully executed and notarized
original of this Agreement to Ablest, and fully complying with the terms and
provisions of this Agreement, on or before October 7, 2005, Ablest agrees to
provide or pay to Lombardo or pay on Lombardo’s behalf:

1



--------------------------------------------------------------------------------



 



  a.   a lump sum of Two Hundred Ninety Thousand Dollars ($290,000.00), less
legally required taxes and other normal withholding, in a single check, payable
to Vincent J. Lombardo;     b.   a lump sum of Three Thousand Dollars
($3,000.00), in a single check, payable to Kelly & McKee, P.A.; for which a 1099
shall be issued to Kelly & McKee, P.A. in January 2006;     c.   monthly
payments for continuation of Lombardo’s group health and dental insurance under
COBRA, through and including December 2006, at the level of coverage enjoyed by
Lombardo on the date Lombardo executed this Agreement;     d.   the cost of life
and disability coverage, through and including December 2006, at the level of
coverage enjoyed by Lombardo on the date Lombardo executed this Agreement;    
e.   no later than December 15, 2005, a credit to Lombardo of an amount equal to
product of (i) the Fair Market Value of any restricted shares awarded under
Ablest’s Executive Stock Awards Plan (the “Plan”) that vested during calendar
year 2005, times (ii) the highest marginal tax rate applicable to Lombardo for
federal tax purposes; and such amount shall be applied to Lombardo’s federal tax
account.

    The items outlined above in this Paragraph 2 (a) — (e) (hereinafter referred
to collectively as the “Compensation”) will be provided in full and final
resolution of any issues that have been raised or could have been raised by
Lombardo, including but not limited to all issues and matters arising during,
after, and out of

2



--------------------------------------------------------------------------------



 



    Lombardo’s employment and employment agreement with Ablest. The Compensation
Amount includes any attorneys’ fees or any other costs that Lombardo may be
obligated to pay. At the time Lombardo executes and delivers this Agreement to
Ablest, Lombardo shall deliver to Ablest a letter of resignation in the form of
Attachment A to this Agreement.

3.   No Admission of Liability.       This Agreement does not constitute an
admission by Ablest that any action it took with respect to Lombardo was
wrongful, unlawful or in violation of any statute, law or regulation. Instead,
this Agreement is entered into by Ablest and Lombardo solely for the purpose of
compromise and to resolve any differences between them. Lombardo agrees that he
will not state, represent, suggest or imply to anyone that Ablest has admitted
any liability or committed any wrongful acts with respect to Lombardo.   4.   No
Actions Against Ablest.       Lombardo represents and warrants that he has filed
no court actions, charges, administrative actions or other proceedings of any
kind against Ablest or its past or present officers, directors, affiliates,
administration, staff, or attorneys, including in their individual capacities,
(collectively, the “Released Parties”), which are currently pending before any
federal, state or local administrative agency of any kind or before any court.
Lombardo agrees that he will not file any complaints, cases or charges asserting
any claims released in this Agreement, with the exception of an action to
enforce this Agreement, if necessary. Lombardo further agrees that he will
reimburse and indemnify the Released

3



--------------------------------------------------------------------------------



 



    Parties for any expenses and legal fees incurred by the Released Parties in
defending any complaint, case or charge he has filed or will file in violation
of this paragraph or in an effort to assert claims released in this Agreement.

5.   Release of All Claims by Lombardo.       Except as to rights specifically
arising under this Agreement, Lombardo hereby releases and forever discharges
the Released Parties from any and all claims, demands, rights, liabilities and
causes of action of any kind or nature, known or unknown, arising prior to or
through the date he executes this Agreement, including but not limited to, any
claims, demands, rights, liabilities and causes of action arising out of or
having any connection with his employment or employment agreement with Ablest,
which Lombardo agrees is terminated effective the date Lombardo executes this
Agreement. This release specifically includes, but is not limited to, Title VII;
42 U.S.C. §1981 (“Section 1981”); the Americans with Disabilities Act of 1991;
the Age Discrimination in Employment Act of 1973, as amended by the Older
Workers’ Benefits Protection Act; the Florida laws governing Civil Rights; the
Florida Private Whistleblower’s Act, and any other federal, state or local
statute, rule or regulation; as well as any claims for alleged wrongful
discharge; negligence or intentional infliction of emotional distress, breach of
implied or express contract, unlawful discrimination, constructive discharge,
failure to hire, retaliation, or any tort, defamation, slander, fraud, fraud in
the inducement, including fraud in the inducement to this Agreement,
misrepresentation, violation of public policy or invasion of privacy, claims for
reinstatement, hiring, promotion, transfer, back pay, front pay, front

4



--------------------------------------------------------------------------------



 



    benefits, interest, compensatory damages, liquidated damages, punitive
damages, consequential damages, incidental damages, attorney’s fees and costs,
or any other alleged damages attributed to any alleged improper or unlawful
behavior by Ablest, whether such claims arose based upon Lombardo’s employment
or employment agreement with Ablest, or based upon any other transaction or
occurrence between the Parties. This Agreement covers claims that Lombardo knew
about and those he may not know about as well as both liquidated and
unliquidated claims. Lombardo represents and warrants that he has not assigned,
given or sold any portion of any claim discussed in this Agreement to anyone
else. In addition, on October 1, 2005, Lombardo shall deliver to Ablest an
executed release dated October 1, 2005 in the form attached hereto as Attachment
B.

6.   Release of All Claims by Ablest.       Ablest hereby releases and forever
discharges Lombardo from any and all claims, demands, rights, liabilities and
causes of action of any kind or nature, known or unknown, arising prior to or
through the date Ablest executes this Agreement, including but not limited to,
any claims, demands, rights, liabilities and causes of action arising out of or
having any connection with Lombardo’s employment with Ablest.   7.   No
Coercion, Right to Consult With An Attorney

  a.   Lombardo acknowledges and agrees that Ablest did not pressure, coerce, or
threaten him to obtain the execution of this Agreement.

5



--------------------------------------------------------------------------------



 



  b.   Lombardo acknowledges and agrees that he entered into this Agreement of
his own free will, knowingly, and only after careful deliberation and
forethought.     c.   Lombardo acknowledges that he was advised to consult with
an attorney and did consult with his attorney before he signed this Agreement.

8.   Return of Ablest Property.       No later than October 1, 2005, Lombardo
will return all Ablest property to Ablest and understands that all Ablest
property must be returned before any of the Compensation under this Agreement
will be paid to him. The list of Ablest property to be returned specifically
includes, but is not limited to, the company car, the laptop computer, all
Ablest company credit cards, all keys, passcodes, and passwords. Concurrently
with Lombardo’s return of all Ablest property to Ablest, Ablest agrees to return
to Lombardo any and all personal property belonging to Lombardo in the
possession of Ablest.   9.   Confidentiality of this Agreement.

  a.   As to Lombardo. Lombardo acknowledges that his keeping the terms of this
Agreement confidential is a material reason Ablest agreed to it. Lombardo
affirms that he has not told anyone but his spouse, attorneys, accountant or tax
advisor of the terms of this Agreement, including, but not limited to the
amounts to be paid to him and his counsel. Except as otherwise provided in this
Agreement, the terms of this Agreement are strictly confidential and shall not
be disclosed by Lombardo at any time in the future to any other person without
the prior

6



--------------------------------------------------------------------------------



 



      written consent of Ablest, except as required in any legal proceeding
after notice to Ablest where it is practical to give such notice or as otherwise
required by law. Lombardo is prohibited from discussing the terms of this
Agreement, specifically the Compensation, with any current, past or future
employee or customer of Ablest, other than to indicate, if asked, that the
matter is confidential and that all matters between him and Ablest have been
mutually and satisfactorily resolved. Notwithstanding the foregoing, Lombardo
may share information concerning the terms of this Agreement with his spouse,
and, as necessary for purposes of legal or tax advice, with his attorneys,
accountant and tax advisor, subject to the understanding that his spouse,
attorney, accountant and tax advisor will also keep the terms of the Agreement
completely confidential and that any breach by them will be considered a breach
by Lombardo.

  b.   As to Ablest. Ablest agrees that except as otherwise provided in this
Agreement, the terms of this Agreement are strictly confidential to a comparable
extent as to Lombardo, above, and shall not be disclosed by Ablest at any time
in the future to any person other than those persons with a legitimate business
need to know. Notwithstanding the foregoing, Ablest reserves the right to make
such disclosures regarding Lombardo’s resignation and the terms of this
Agreement as Ablest reasonably deems necessary under applicable laws, rules, and
regulations. In the event Ablest issues a press release regarding

7



--------------------------------------------------------------------------------



 



      Lombardo’s resignation, Ablest agrees to submit the language of the press
release to Lombardo for his review and approval prior to distribution.

10.   Continued Confidentiality of Ablest Business Information.       Lombardo
agrees that, by virtue of his former position with Ablest, he may have seen or
heard certain confidential or proprietary information concerning Ablest,
including, but not limited to, information relating to strategic marketing and
business plans, ongoing business operations and practices, financial data,
business relationships and trade secrets (collectively the “Protected
Information”). Lombardo agrees he will not: (i) reveal such Protected
Information to any person or organization; (ii) use such Protected Information
in a manner that would be detrimental to Ablest; or (iii) retain any documents
(whether original or copy) containing any Protected Information.   11.  
Non-Disparagement.

  a.   Lombardo agrees he will not criticize, denigrate, or otherwise speak
adversely against Ablest to any future, past, or prospective employee, officer,
director, client, or customer of Ablest, or in any way disparage or injure
Ablest’s name or reputation within the business community, or to the public at
large. The type of comments contemplated include, but are not limited to, any
remark which may cause or tend to cause an adverse impact on the reputation or
character of Ablest or cause a reasonable person in the business community or
the public at large to negatively alter or change his or her opinion of Ablest.

8



--------------------------------------------------------------------------------



 



  b.   Ablest agrees it will not criticize, denigrate, or otherwise speak
adversely against Lombardo to any future, past, or prospective employer, or in
any way disparage or injure Lombardo’s name or reputation within the business
community, or to the public at large. The type of comments contemplated include,
but are not limited to, any remark which may cause or tend to cause an adverse
impact on Lombardo’s reputation or character or cause a reasonable person in the
business community or the public at large to negatively alter or change his or
her opinion of Lombardo.

12.   Applicable Law.       This Agreement shall be governed and interpreted
under Florida law, excluding its conflicts of law provisions. Any action to
enforce this Agreement shall be brought in Hillsborough County, Florida.   13.  
Entire Agreement, Severability.       This Agreement constitutes and contains
the entire agreement between the parties concerning the subject matter of this
Agreement and supersedes all prior discussions, negotiations, agreements or
understandings between the parties. If any portion of this Agreement, except for
Paragraph 5, is found to be unenforceable, the Parties desire that all other
portions that can be separated from it, or appropriately limited in scope, shall
remain fully valid and enforceable. If the releases contained in Paragraph 5 are
found to be unenforceable by any court or tribunal of competent jurisdiction,
this Agreement will be null and void

9



--------------------------------------------------------------------------------



 



    and Lombardo shall immediately return to Ablest the Compensation provided
hereunder.

     14. Attorneys’ Fees In Case Of Breach.
     Should any party sue for a breach of this Agreement, the prevailing party
shall be entitled to reasonable attorney’s fees and costs associated with the
breach.
[REMAINDER OF THIS PAGE IS BLANK]

10



--------------------------------------------------------------------------------



 



WAIVER OF JURY TRIAL
THE PARTIES AGREE SHOULD ANY LEGAL ACTIONS BE FILED, ONE
AGAINST THE OTHER, AT ANY TIME IN THE FUTURE, LOMBARDO AND
ABLEST EACH AGREE TO WAIVE TRIAL BY JURY.
     IN WITNESS WHEREOF, the Parties hereby have executed this Agreement on the
dates written below:

     
 
  /s/ Vincent J. Lombardo 
 
   
 
  Vincent J. Lombardo
 
   
 
 
September 22, 2005
Date

STATE OF FLORIDA
COUNTY OF Hillsborough
     The foregoing instrument was acknowledge before me this  22nd  day
of  September , 2005 by  Vincent J. Lombardo , who is personally known to me or
has produced           —           as identification.

         
 
/s/ Barbara D. Jarnagin   
 
   
 
  NOTARY PUBLIC
 
       
 
Name:  Barbara D. Jarnagin, Notary Public-State of Florida  
 
   
 
   
 
Serial #:  Commission # DD341591   
 
   
 
My Commission Expires: November 23, 2008
Binded by National Notary Assn.
 
       
 
ABLEST INC.  
 
       
 
/s/ Kurt Moore   
 
   
 
By:  Kurt Moore   
 
Its:  President — CEO 
 
       
 
September 22, 2005
Date  

11



--------------------------------------------------------------------------------



 



ATTACHMENT A
RESIGNATION
     I, Vincent J. Lombardo, hereby resign as Vice President, Chief Financial
Officer, Treasurer, and Secretary, of Ablest Inc., effective September 30, 2005.

                     /s/ Vincent J. Lombardo       Vincent J. Lombardo         
    September 22, 2005
Date     





--------------------------------------------------------------------------------



 



ATTACHMENT B
RELEASE
     THIS SETTLEMENT AGREEMENT AND COMPLETE AND PERMANENT RELEASE (the
“Agreement”) is entered into between Vincent J. Lombardo (for himself and his
agents, representatives, assigns, heirs, personal representatives, and any
person claiming by or through him or them) (collectively “Lombardo”), and Ablest
Inc. (and its subsidiaries, successors, agents, representatives, and assigns),
(collectively “Ablest”) (hereinafter collectively, “the Parties”).
     WHEREAS, Lombardo was formerly employed by Ablest, and has tendered his
resignation, effective September 30, 2005; and
     WHEREAS, Lombardo and Ablest desire to settle and resolve all matters
between them, including but not limited to all issues and matters arising
during, after, and out of Lombardo’s employment with Ablest;
     NOW, THEREFORE, in consideration of the foregoing and of the terms,
conditions and agreements hereinafter set forth, Lombardo and Ablest agree as
follows:

1.   Recitals.       The above recitals are true and accurate and incorporated
into this Agreement.   2.   No Actions Against Ablest.       Lombardo represents
and warrants that he has filed no court actions, charges, administrative actions
or other proceedings of any kind against Ablest or its past or present officers,
directors, affiliates, administration, staff, or attorneys, including in their
individual capacities, (collectively, the “Released Parties”),

 



--------------------------------------------------------------------------------



 



    which are currently pending before any federal, state or local
administrative agency of any kind or before any court. Lombardo agrees that he
will not file any complaints, cases or charges asserting any claims released in
this Agreement, with the exception of an action to enforce this Agreement, if
necessary. Lombardo further agrees that he will reimburse and indemnify the
Released Parties for any expenses and legal fees incurred by the Released
Parties in defending any complaint, case or charge he has filed or will file in
violation of this paragraph or in an effort to assert claims released in this
Agreement.   3.   Release of All Claims by Lombardo.       Lombardo hereby
releases and forever discharges the Released Parties from any and all claims,
demands, rights, liabilities and causes of action of any kind or nature, known
or unknown, arising prior to or through the date he executes this Agreement,
including but not limited to, any claims, demands, rights, liabilities and
causes of action arising out of or having any connection with his employment or
employment agreement with Ablest. This release specifically includes, but is not
limited to, Title VII; 42 U.S.C. §1981 (“Section 1981”); the Americans with
Disabilities Act of 1991; the Age Discrimination in Employment Act of 1973, as
amended by the Older Workers’ Benefits Protection Act; the Florida laws
governing Civil Rights; the Florida Private Whistleblower’s Act, and any other
federal, state or local statute, rule or regulation; as well as any claims for
alleged wrongful discharge; negligence or intentional infliction of emotional
distress, breach of implied or express contract, unlawful discrimination,
constructive discharge, failure to hire, retaliation, or any tort, defamation,
slander, fraud, fraud

2



--------------------------------------------------------------------------------



 



    in the inducement, including fraud in the inducement to this Agreement,
misrepresentation, violation of public policy or invasion of privacy, claims for
reinstatement, hiring, promotion, transfer, back pay, front pay, front benefits,
interest, compensatory damages, liquidated damages, punitive damages,
consequential damages, incidental damages, attorney’s fees and costs, or any
other alleged damages attributed to any alleged improper or unlawful behavior by
Ablest, whether such claims arose based upon Lombardo’s employment or employment
agreement with Ablest, or based upon any other transaction or occurrence between
the Parties. This Agreement covers claims that Lombardo knew about and those he
may not know about as well as both liquidated and unliquidated claims. Lombardo
represents and warrants that he has not assigned, given or sold any portion of
any claim discussed in this Agreement to anyone else.   4.   Release of All
Claims by Ablest.       Ablest hereby releases and forever discharges Lombardo
from any and all claims, demands, rights, liabilities and causes of action of
any kind or nature, known or unknown, arising prior to or through the date
Ablest executes this Agreement, including but not limited to, any claims,
demands, rights, liabilities and causes of action arising out of or having any
connection with Lombardo’s employment with Ablest.   5.   No Coercion, Right to
Consult With An Attorney

  a.   Lombardo acknowledges and agrees that Ablest did not pressure, coerce, or
threaten him to obtain the execution of this Agreement.

3



--------------------------------------------------------------------------------



 



  b.   Lombardo acknowledges and agrees that he entered into this Agreement of
his own free will, knowingly, and only after careful deliberation and
forethought.     c.   Lombardo acknowledges that he was advised to consult with
an attorney and did consult with his attorney before he signed this Agreement.

6.   Confidentiality of this Agreement.

a. As to Lombardo. Lombardo acknowledges that his keeping the terms of this
Agreement confidential is a material reason Ablest agreed to it. Lombardo
affirms that he has not told anyone but his spouse, attorneys, accountant or tax
advisor of the terms of this Agreement, including, but not limited to the
amounts to be paid to him and his counsel. Except as otherwise provided in this
Agreement, the terms of this Agreement are strictly confidential and shall not
be disclosed by Lombardo at any time in the future to any other person without
the prior written consent of Ablest, except as required in any legal proceeding
after notice to Ablest where it is practical to give such notice or as otherwise
required by law. Lombardo is prohibited from discussing the terms of this
Agreement, specifically the Compensation, with any current, past or future
employee or customer of Ablest, other than to indicate, if asked, that the
matter is confidential and that all matters between him and Ablest have been
mutually and satisfactorily resolved. Notwithstanding the foregoing, Lombardo
may share information concerning the terms of this Agreement with his spouse,
and, as

4



--------------------------------------------------------------------------------



 



      necessary for purposes of legal or tax advice, with his attorneys,
accountant and tax advisor, subject to the understanding that his spouse,
attorney, accountant and tax advisor will also keep the terms of the Agreement
completely confidential and that any breach by them will be considered a breach
by Lombardo.     b.   As to Ablest. Ablest agrees that except as otherwise
provided in this Agreement, the terms of this Agreement are strictly
confidential and shall not be disclosed by Ablest at any time in the future to
any person other than those persons with a legitimate business need to know.
Notwithstanding the foregoing, Ablest reserves the right to make such
disclosures regarding Lombardo’s resignation and the terms of this Agreement as
Ablest reasonably deems necessary under applicable laws, rules, and regulations.

7.   Applicable Law.       This Agreement shall be governed and interpreted
under Florida law, excluding its conflicts of law provisions. Any action to
enforce this Agreement shall be brought in Hillsborough County, Florida.   8.  
Entire Agreement, Severability.       This Agreement constitutes and contains
the entire agreement between the parties concerning the subject matter of this
Agreement and supersedes all prior discussions, negotiations, agreements or
understandings between the parties concerning the subject matter of this
Agreement. If any portion of this Agreement, except for Paragraph 3, is found to
be unenforceable, the Parties

5



--------------------------------------------------------------------------------



 



    desire that all other portions that can be separated from it, or
appropriately limited in scope, shall remain fully valid and enforceable. If the
releases contained in Paragraph 3 are found to be unenforceable by any court or
tribunal of competent jurisdiction, this Agreement will be null and void and
Lombardo shall immediately return to Ablest the Compensation provided hereunder.
  9.   Attorneys’ Fees In Case Of Breach.       Should any party sue for a
breach of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees and costs associated with the breach.

WAIVER OF JURY TRIAL
THE PARTIES AGREE SHOULD ANY LEGAL ACTIONS BE FILED, ONE
AGAINST THE OTHER, AT ANY TIME IN THE FUTURE, LOMBARDO AND
ABLEST EACH AGREE TO WAIVE TRIAL BY JURY.
[REMAINDER OF PAGE IS BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereby have executed this Agreement on the
dates written below:

                        Vincent J. Lombardo        October 1, 2005
Date     

STATE OF FLORIDA
COUNTY OF                                           
     The foregoing instrument was acknowledge before me this  
                    day of                                            , 2005 by
                                                               , who is
personally known to me or has produced                                    
                              as identification.
 
                                                                             
NOTARY PUBLIC
Name:                                                                  
Serial #:                                                                
My Commission Expires:
 
ABLEST INC.
 
                                                                             
By: Kurt Moore
Its: President –  CEO
October 1, 2005
Date

7